Case: 18-14131    Date Filed: 11/18/2019   Page: 1 of 4


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14131
                            Non-Argument Calendar
                          ________________________

           D.C. Docket No. 1:18-cv-23526-CMA; 1:17-bkc-18157-LMI

In re: ALBERTO SOLER SOMOHANO,
                                                                            Debtor.

_____________________________________________________________

ALBERTO SOLER SOMOHANO,
                                                                Plaintiff-Appellant,

                                      versus

FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                                               Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 18, 2019)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      Alberto Soler Somohano, a bankruptcy debtor proceeding pro se, appeals the

district court’s dismissal of his appeal of an August 2018 bankruptcy court order
               Case: 18-14131     Date Filed: 11/18/2019     Page: 2 of 4


(1) denying the Federal National Mortgage Association’s (“Fannie Mae”) motion

for relief from the automatic stay as moot and (2) ruling that the automatic stay did

not apply to the real property that was subject to the mortgage Fannie Mae was

seeking to enforce. The district court dismissed the appeal after concluding that

the bankruptcy court’s denial of stay relief was not a final, appealable order. We

do not decide whether the district court erred in dismissing Somohano’s appeal

because the subsequent dismissal of his bankruptcy case has rendered this appeal

moot. Accordingly, we dismiss this appeal.

      “We review jurisdictional issues de novo.” In re Donovan, 532 F.3d 1134,

1136 (11th Cir. 2008). Furthermore, “we are obligated to consider jurisdiction

even if it means raising the issue sua sponte,” id., and, “if a suit is moot, . . . [we]

lack subject matter jurisdiction to entertain it.” Coral Springs St. Sys., Inc. v. City

of Sunrise, 371 F.3d 1320, 1328 (11th Cir. 2004).

      In order to meet our obligation to ensure jurisdiction, we directed the parties

to address whether the bankruptcy court’s subsequent dismissal of Somohano’s

bankruptcy proceedings mooted his appeal. Normally, “dismissal of a

[bankruptcy] case moots an appeal arising from the debtor's bankruptcy

proceedings.” Neidich v. Salas, 783 F.3d 1215, 1216 (11th Cir. 2015); see also 11

U.S.C. § 362(c)(2)(B) (providing that an automatic bankruptcy stay dissolves when

the underlying case is dismissed). Somohano counters that the dismissal of his


                                            2
                Case: 18-14131        Date Filed: 11/18/2019       Page: 3 of 4


bankruptcy case has not been finalized because his motion to alter or amend the

bankruptcy court’s dismissal order under Federal Rule of Bankruptcy Procedure

9023—which is a tolling motion—remains pending. Fed. R. Bankr. P.

8002(b)(1)(B), 8002(b)(2). We would agree, if his motion truly were still pending.

       Although the bankruptcy court did not rule separately on Somohano’s Rule

9023 motion before discharging his bankruptcy proceedings, it considered that

motion in ruling on his subsequent motion styled 9024 Vacate Action Upon Yet

Again Hate Order [DE/265]. Fed. R. Bankr. P. 9024. In its order denying that

Rule 9024 motion, the bankruptcy court described the prior Rule 9023 motion as

“unintelligible.” The court explained that the Rule 9023 motion “would have been

denied” even if it had been “brought to the Court’s attention” earlier because the

motion “does not indicate in any way the relief the Debtor seeks.” Because the

court expressly considered the Rule 9023 motion and rejected it as meritless in the

process of denying the Rule 9024 motion, the court’s order had the effect of

denying both motions. Somohano did not seek timely relief from the order

denying his Rule 9024 motion, so the dismissal of his bankruptcy case has become

final. Fed. R. Bankr. P. 8002(a)(1), (b)(3).1 As a result, the stay that Somohano



1
  Somohano did appeal the dismissal and subsequent discharge of his bankruptcy proceedings.
The procedural details of those appeals are complicated, but for our purposes it is enough to note
that the last surviving appeal that could have revived Somohano’s bankruptcy case was
dismissed on January 29, 2019. Somohano has not sought relief from that order. The dismissal
of his bankruptcy proceedings, therefore, became unappealable at the latest 14 days later.
                                                3
              Case: 18-14131     Date Filed: 11/18/2019   Page: 4 of 4


seeks to revive will remain dead, regardless of what we decide today. See Neidich,
783 F.3d at 1216 (“A case becomes moot when it is impossible for a court to grant

any effectual relief whatever to the prevailing party.” (quotation marks and citation

omitted)). Accordingly, this appeal is moot.

      APPEAL DISSMISSED AS MOOT.




                                          4